Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 1 of 9 PageID #: 9




                            (;+,%,7$




                                                                           
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 2 of 9 PageID
                           49D07-1912-CT-051592                             #: 12/12/2019
                                                                        Filed:  10        9:15 AM
                                                                                                                                                 Clerk
                                          Marion Superior Court, Civil Division 7                                               Marion County, Indiana




    STATE OF INDIANA                              )                          IN         THE MARION                         COURT
    COUNTY OF MARION                              )                        CAUSE NO.
    JEFFREY SCHWARTZ and
    CARI SCHWARTZ, Individually         and
    as the Parents   and Natural Guardians of
    JOSEPHINE        SCHWARTZ, a Minor,

                      Plaintiffs;


     v.


    ANTHEM INSURANCE COMPANIES,                        INC.,
                                                                   vvvvvvvvvvvvvvvvvv




    D/B/A ANTHEM BLUE CROSS AND
    BLUE SHIELD,
   ACCREDO HEALTH GROUP,                   INC.,
   EXPRESS SCRIPTS, INC.,
   KROGER PRESCRIPTION PLANS, INC., and
   KROGER SPECIALTY PHARMACY, INC.;

                     Defendants.


                               PLAINTIFFS’            COMPLAINT FOR DAMAGES
           Come now        the Plaintiffs, Jeffrey Schwartz and Cari Schwartz, Individually and as the


   Parents and Natural Guardians of Josephine Schwartz, by counsel, and for their cause 0f action


   against the above-named Defendants state:


           1.        The   Plaintiffs, Jeffrey   Schwartz (“Jeff”) and Cari Schwartz (“Cari”), are residents

   of the State of Indiana.


          2.         Jeff and Cari are the parents of Josephine Schwartz (“Josephine”), a minor


          3.         Defendant Anthem Insurance Companies,                              Inc.   (“Anthem”)   is   an Indiana domestic

   insurance    company with    its   headquarters in Indianapolis, Indiana.


          4.         Anthem owns and does          business as   Anthem Blue Cross Blue                          Shield.
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 3 of 9 PageID #: 11




              5.           Defendants Kroger Prescription Plans,               Inc.   (“KPP”), Kroger Specialty


   Pharmacy,        Inc.   (“KSP”), Accredo Health Group,               Inc.   (“Accredo”), and Express Scripts, Inc.


   (“Express Scripts”) are foreign corporations authorized to d0 business in the State of Indiana.


             6.            Accredo         is   a subsidiary of Express Scripts and handles the specialty pharmacy


   aspects of Anthem’s            pharmacy network.

             7.            On   February 14, 2017, Josephine was born to Jeff and Cari                      at   23 weeks gestation

   and weighing just            1.5   pounds.


             8.            As   a micro-premature baby, Josephine               deﬁed    all   odds.   By   the time she     was nine

   months         old,   Josephine had graduated                  from most of her specialty physicians,                    including


   neonatologists, pulmonologists, ophthalmologists, hematologists, gastroenterologists, and other


   specialists.      Her doctors indicated she was on the verge 0f overcoming the health problems

   associated with being a micro-premature baby.


             9.          In   August 2017, Josephine’s doctors identiﬁed her                    as a candidate for Synagis, an


   antibody used to immunize children against respiratory syncytial virus (RSV). Synagis                                          is   a


   potentially life-saving medication given once per                    month during      RSV season (November to April).

   It   highly effective in preventing                RSV if given as recommended.

             10.         Synagis requires prior authorization for use. “Prior authorization”                        is   a health plan


   requirement that a prescription drug be authorized for payment by the health plan (insurer) before


   the prescription drug              is   provided to a particular covered individual. Ind. Code                 § 27—1-37.4—3.       A
   health plan (insurer) shall accept and respond to a request for “prior authorization” delivered to the


   health plan (insurer)              by a covered          individual’s: (1) prescribing health care provider; or (2)


                                           .” Ind.   Code
   dispensing pharmacist.              .
                                                            § 27-1-37.4-4.
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 4 of 9 PageID #: 12




              11.   Without “prior authorization” from an insurer, a single monthly dose of Synagis

   costs   more than $3,000.

              12.   Jeff is   employed    as a licensed pharmacist at     KPP.

              13.   Jeff and Cari’s primary health insurance coverage for Josephine                 is   through KPP,


   and   their secondary health insurance coverage for Josephine is through              Anthem.

            14.     KPP generally    uses   KSP as   its   specialty pharmacy.


            15.     Anthem     generally uses Accredo as       its   specialty pharmacy.


            16.     Express Scripts acts as an agent for             Anthem   in its role as a    Pharmacy Beneﬁt

   Manager (PBM).

            17.     In   November 2017,       Dr. John Wrasse (“Dr. Wrasse”), Josephine’s pediatrician,


   prescribed Synagis to immunize her against               RSV,     a disease   known   to   have devastating and

   possibly deadly consequences for premature babies compromised                      immune       systems. At Dr.


   Wrasse’s request,     KPP   and Anthem authorized Josephine’s Synagis prescription                    to   be ﬁlled   at


   KSP.

            18.     On November      9,   2017,   KSP   ﬁlled Josephine’s prescription for her ﬁrst dose of


   Synagis.


            19.     On November 21,       2017, Dr. Wrasse administered Josephine’s ﬁrst monthly dose of


   Synagis.


            20.     On December     15,   2017,   KSP ﬁlled Josephine’s prescription          for her second dose        of

   Synagis.


            21.     On December 20,       2017, Dr. Wrasse administered Josephine’s second monthly dose


   of Synagis.
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 5 of 9 PageID #: 13




             22.       On    January 18, 2018, ahead of Josephine’s third dose of Synagis,                KSP   called Jeff


    and Cari   to inform     them Anthem would not authorize                 KSP   to dispense Josephine’s third dose of


    Synagis.


             23.       Over the next several days,           Jeff, Cari,    and representatives of KSP made numerous

    phone   calls to   Anthem, Express           Scripts, and/or      Accredo. Each time, representatives of Anthem,

    Express Scripts, and Accredo assured                Jeff, Cari,   and   KSP they would   authorize   KSP   to dispense


    Josephine’s third dose 0f Synagis. However, the prior authorizations were never provided.


             24.       Due   to   Anthem and Express          Scripts’ failure to authorize Josephine’s third dose      of

    Synagis,   KSP made        additional efforts to obtain prior authorization from                 Anthem and Express

   Scripts. Representatives         from    KSP     explained that KPP, Anthem, and Express Scripts would not


   give prior authorization to dispense Josephine’s third dose of Synagis.


             25.       On    or about January 25, 201           8,    aﬁer several phone     calls   with the Defendants

   informing them ofthe necessity ofJosephine receiving her third dose of Synagis, Anthem indicated


   it   had ﬁnally provided authorization. However, when                     KSP   attempted to ﬁll the prescription,   it



   continued to get the same rejection due to Anthem’s failure to provide authorization.


            26.        On   January 26, 201 8, a        KSP representative     spoke to an Anthem representative and

   was informed that Josephine’s third dose of Synagis was “locked out” to Accredo with no overrides

   for   any other specialty pharmacy            to ﬁll the prescription.


            27.        From January        26,   2018   until the    middle of February of 2018,       KSP   and Accredo

   continued to transfer the prescription request for Josephine’s third dose of Synagis back and                   forth,


   with each telling the other       it   could not ﬁll the prescription. During this time, the effective        window

   for Josephine to take her third dose of Synagis passed.
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 6 of 9 PageID #: 14




             28.        Anthem claims that Dr. Wrasse’s                prescription for Josephine’s third dose of Synagis


   was   rejected because          KSP   failed t0 properly          submit the secondary claims for Josephine’s third


   dose 0f Synagis.


             29.        KSP   denies Anthem’s claim             it   failed to properly   submit the secondary claims for


   Josephine’s third dose of Synagis.


             30.        Anthem, Express          Scripts,     Accredo, KPP, and      KSP     are sophisticated health care


   entities acutely      aware a delay      in   an insured receiving their medications can have life-threatening


   and debilitating      effects   on   their insureds.


             3   1.     Anthem, Express          Scripts,    Accredo, KPP, and      KSP    failed to use reasonable care to


   authorize Josephine to receive her third dose of Synagis promptly to properly                        immunize her against

   RSV.

             32.        On   February 21, 2018, Josephine presented to Dr. Wrasse’s ofﬁce with a fever,


   coughing, and wheezing. Dr. Wrasse indicated Josephine was not taking Synagis because                            Anthem

   would not approve KPP’s              specialty pharmacy,          and Jeffand Cari could not afford Josephine’s shots


   without insurance.         He   noted: “It     is   a   shame   that   none of her insurance would cover [S]ynagis.


   Obviously the insurance companies are more worried about their shareholders than their patients.”

             33.        On   April 11, 2018, Jeff and Cari took Josephine to Dr. Wrasse’s ofﬁce due t0


   respiratory distress. Josephine, as a result of not completing her Synagis immunization, tested


   positive for       RSV and was       immediately referred to IU North Hospital.


             34.        While hospitalized        at   IU North Hospital, Josephine went       into full respiratory failure


   as the   RSV attacked her lungs and caused secondary pneumonia.

             35.        Because of her       RSV           and secondary pneumonia, Josephine was placed on             life



   support for 17 days and remained hospitalized until her discharge 0n                      May   1,   201 8. Josephine was
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 7 of 9 PageID #: 15




   placed in a medically-induced coma, required countless IV’s, required surgery to place a central


   jugular line to administer medication, required mechanical ventilation and continuous positive


   airway pressure (CPAP) to     assist in breathing,   and required a feeding tube.

              36.   The medical expenses   for Josephine’s hospitalization         and medical treatment for her

   RSV     and secondary pneumonia from April           11,   2018   until   May   1,   2018, are several hundred


   thousand dollars.


             37.    Following her discharge from Riley Children’s Hospital, Josephine continues to


   require medical care and treatment due to the resulting       damage to her lungs and respiratory system.

             38.    The Defendants, and each ofthem, owed            the Plaintiffs a duty to use reasonable care


   in   handling and fulﬁlling the prescription for Josephine’s third dose of Synagis.


             39.    The Defendants were negligent and          failed to use reasonable care in handling        and

   ﬁllﬁlling the prescription for Josephine’s third dose of Synagis.


            40.     As   a direct and proximate result of the Defendants’ negligence in handling and


   failing to fulﬁll the prescription for Josephine’s third     dose of Synagis, Josephine developed           RSV

   in April   2018, suffered a secondary pneumonia, required hospitalization and Indiana University


   Hospital and Riley Children’s Hospital, suffered           damage     to her lungs     and respiratory system,

   incurred medical expenses, suffered a reduction in her ability to function as a whole person, and


   suffered other compensable     damages under Indiana law.

            41.     As   a direct and proximate result of the Defendants’ negligence in handling and


   failing to fulﬁll the prescription for Josephine’s third dose        of Synagis, Jeff and Cari suffered the

   negligent inﬂection of emotional distress in witnessing their             young daughter’s from   effects   RSV

   and the resulting hospitalization, have incurred medical expenses, have incurred unnecessary out-

   of-pocket charges, and other compensable damages under Indiana law.
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 8 of 9 PageID #: 16




         42.    The Defendants’ actions        constitute gross negligence     and a reckless disregard of the

  consequences t0 the    life   0r property of others that justiﬁes the imposition of punitive damages in


 any amount sufﬁcient      to    punish the Defendants and deter the Defendants and others from like


 conduct.


       WHEREFORE,         the Plaintiffs, Jeffrey Schwartz and Cari Schwartz, Individually and as the


 Parents and Natural Guardians of Josephine Schwartz, by counsel, respectfully request they be


 awarded damages    in   an amount sufﬁcient to fully and    fairly     compensate them    for the injuries   and

 damages proven,   for punitive damages, for costs,     and for   all   other relief proper in the premises.


                                                   Respectfully submitted,


                                                   HOVDE DAssow + DEBTS, LLC



                                                              /
                                                           Nicholas C. Deets, # 1 7293-53
                                                           Tyler J. Zipes, #3508 1 -49
                                                           10201 N.      Illinois Street, Suite   500
                                                           Indianapolis,     IN 46260
                                                           Telephone: (3 1 7) 8 1 8-3 100
                                                           Facsimile: (3 1 7) 81 8—31 11
                                                           Attorneysfor Plaintiffs
Case 1:20-cv-00069-JPH-MPB Document 1-1 Filed 01/08/20 Page 9 of 9 PageID #: 17




                           PLAINTIFFS’       REQUEST FOR TRIAL BY JURY
           The   Plaintiffs, Jeffrey   Schwartz and Cari Schwartz, Individually and as the Parents and

   Natural Guardians of Josephine Schwartz, by counsel, respectfully request                trial   by jury.



                                             Respectfully submitted,
                                                                               I




                                             HOVDE DAssow + DEBTS, LC



                                             By:
                                                    Nicholas c.      Deiets,   #17293—53
                                                    Tyler   J.   Zipes, #35081 -49
                                                    10201 N.      Illinois Street, Suite    500
                                                    Indianapolis,     IN 46260
                                                    Telephone: (3 1 7) 8 1 8-3 1 00
                                                    Facsimile: (3 1 7) 8 1 8-3     1   11
                                                   Attorneysfor Plaintiff



   HOVDE DAssow + DEETS, LLC
   10201 N.   Illinois Street, Suite   500
   Indianapolis,   IN 46260
   Telephone: (317) 818-3100
   Facsimile: (317) 818-3 1 11
